DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-11, 13, 18, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bentley et al.(US Publication 23013/0112694).
Bentley et al. discloses a method of making a cooler by folding four corrugated panels at a right angle to the bottom to define an inner cavity.(Figure 12; Col. 2, ll. 11-15)  Bentley et al. discloses the method of folding the sides is similar to that of Figure 7, which folds the sides vertically.([0058];[0065])  A top is applied to the cooler of Bentley et al. which is placed over the top edge of all four sides.(Figure 10A)  Bentley et al. shows a pressed cellulose board is applied to the outside of corrugated box which is cardboard which is recyclable and thus repulpable[0049].  It is noted the claims do not require the insulation to be the outermost layer.
Regarding claim 10, Bentley et al .shows separate batts in facing contact with the side walls.([0043]; Figures 10 A and 10B)
Regarding claim 11, Bentley et al. discloses the insulation can be bonded to the inner box.[0043]  Bonding requires the presence of an adhesive material.
Regarding claim 13, Bentley et al. shows the bottom of the cavity being covered by an insulated panel.(Figure 10B)
Regarding claim 18, since the entire box is made of cardboard and cellulose fibers and it is recyclable, it would be repulpable since that is how cardboard is recycled.[0049]
Regarding claim 19, since the top extends to cover the outer box, it would be positioned above the insulation as seen in Figure 10A.

Claim Rejections - 35 USC § 103.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. as applied to claim 11 above, and further in view of Frenette et al.(US Patent 5,516,580).
The references cited above do not disclose the insulating batts to have a sheet which is attached to the batt, the sheet attaching the batt to the box.  Frenette et al. discloses that cellulose batting can be made with a facing sheet surrounding all sides as is “well known in the art or meet specific construction practice”.(Col. 3, ll. 53-54)  It would have been obvious to one of ordinary skill in the art at the time of filing to cover each batt of Bentley et al. with a facing that covers the entire batt since Frenette et al. discloses this is well-known in the batt arts and since this would allow placement of the batts all at the same time since they are connected.
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley as applied above and further in view of Collison et al..
Bentley et al. shows a pressed cellulose board is applied to the outside of corrugated box but does not disclose the specifics of the insulation.  Collison et al. discloses an insulation batt which comprises a mixture of cellulose fiber and 0.5-25 wt% thermoplastic fiber randomly distributed within the cellulose[0008] which is repulpable at a rate of over 85%.[0008]  It would have been obvious to one of ordinary skill in the art at the time of filing to make the insulation from cellulose fibers joined by thermoplastic binder as taught by Collison et al. since this would allow recycling of at least 85% of the fibers in the insulation along with the container.[0013]  
Regarding claim 21, Collison et al. discloses the thermoplastic is a polyethylene/polypropylene bicomponent fiber.[0008]
Regarding claim 22, the cellulose fibers can be paper.[008]
Regarding claim 23, the thermoplastic fibers have a length of less than 16 mm.[0008]
Claims 9, 11, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer(US Patent 3,465,948) in view of Becker and Collison et al.(US Publication 2018/0050857).
Boyer discloses a method of making a cooler by folding four corrugated panels at a right angle to the bottom to define an inner cavity.(Col. 2, ll. 11-15)  While the reference does not disclose the panels are folded so they are vertical, it would have been obvious to do so since it is easiest and simplest to make a box while the bottom is on a flat surface.  A top is applied to the cooler of Boyer which contacts the top edges of all the sides.(Figures 1 and 5)  While Boyer is directed to a cooler, it does not disclose insulation of any kind.  Becker discloses applying insulation to the exterior of a corrugated box since this prevents the heat from even entering the corrugated box.[0009]  The reference does not disclose the insulation is repulpable or recyclable. Collison et al. discloses an insulation batt which is made of cellulose with thermoplastic binder which is repulpable at a rate of over 85%.[0008]  It would have been obvious to one of ordinary skill in the art at the time of filing to add insulating batts to the exterior of cooler of Boyer since this would keep heat from even entering the box as suggested by Becker and to make the insulation from cellulose fibers joined by thermoplastic binder as taught by Collison et al. since this would allow recycling of the insulation along with the container.[0013]  
Regarding claim 11, Becker discloses the insulation is adhesively bonded to the box.[0036]
Regarding claim 18, since the box is made out of corrugated cardboard, it would also be repulpable as corrugated board is conventionally made of paper.
Regarding claim 19, since the top extends over the edges of the sides and down them, the edges of the top would be above the insulation batt.
Regarding claim 20, Collison et al. discloses the batt comprises a mixture of cellulose fiber and 0.5-25 wt% thermoplastic fiber randomly distributed within the cellulose.[0008]  The batt as a repulpability of greater than 85%.[0008]
Regarding claim 21, Collison et al. discloses the thermoplastic is a polyethylene/polypropylene bicomponent fiber.[0008]
Regarding claim 22, the cellulose fibers can be paper.[008]
Regarding claim 23, the thermoplastic fibers have a length of less than 16 mm.[0008]
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer, Becker, and Collison et al. as applied to claim 9 above, and further in view of Palmer et al.(US Publication 2011/0284556).
Regarding claim 10, the references cited do not disclose the insulation batt being made of separate batts.  Palmer et al. discloses an insulated box wherein the insulation is made of several pieces which are separately attached to the box(Figure 12a; [0028])  and shows this is an alternative to one pieces which fits in the box.(Figure 10)  It would have been obvious to one of ordinary skill in the art at the time of filing to make the insulation from separate pieces which are joined to the exterior of the box since Palmer et al. shows separate pieces are a known alternative to a single piece and multiple pieces are an obvious alternative to a single piece, particle when applying it to a box which will be folded up like that of Westerman et al.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer, Becker, and Collison et al. as applied to claim 11 above, and further in view of Frenette et al.(US Patent 5,516,580).
The references cited above do not disclose the insulating batts to have a sheet which is attached to the batt, the sheet attaching the batt to the box.  Frenette et al. discloses that cellulose batting can be made with a facing sheet surrounding all sides as is “well known in the art or meet specific construction practice”.(Col. 3, ll. 53-54)  It would have been obvious to one of ordinary skill in the art at the time of filing to cover each batt of Boyer, Becker, and Collison et al. with a facing that covers the entire batt since Frenette et al. discloses this is well-known in the batt arts and since the fibers of a batt on the outside of a container could tear at clothing such as fabric which is nearby.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer, Becker, and Collison et al. as applied to claim 9 above, and further in view of Haberkorn(US Patent 5,906,290).
The references cited above do not disclose the bottom of the cavity being covered by an insulated panel.  Haberkorn et al. discloses an insulated box having a bottom covered by an insulated panel(516).  It would have been obvious to one of ordinary skill in the art at the time of filing to have an insulated cavity panel for covering the bottom of the inner cavity since would maintain a desired temperature for longer(Col. 10, ll. 50-55) and since placing the bottom insulation on the inside of the box would prevent it being crushed by the weight of the box.
Response to Arguments
Applicant’s arguments, see response, filed 1/26/21, with respect to the rejection(s) of claim(s) 9-13 and 18 under Westerman et al., Becker, and Bentley have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bentley et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746